Citation Nr: 1308053	
Decision Date: 03/11/13    Archive Date: 03/20/13

DOCKET NO.  07-30 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to waiver of recovery of an overpayment of nonservice-connected pension benefits in the calculated amount of $6,753.00, to include the issue of whether the overpayment was properly created and calculated.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from September 1972 to January 1975.

This case originally came before the Board of Veterans' Appeals (Board) on appeal from a January 2007 decision issued by the Committee on Waivers and Compromises (Committee) at the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin in which the Committee denied the Veteran's request for a waiver of recovery of an overpayment of nonservice-connected pension benefits in the calculated amount of $6,753.00.

In March 2011, the Board remanded the case for due process considerations.

In his November 2007 VA Form 9, the Veteran requested a Board hearing; he subsequently specified that he wanted a Board videoconference hearing.  The requested Board videoconference hearing was scheduled for June 16, 2009.  Prior to that hearing date, the Veteran cancelled his request for the Board videoconference hearing due to medical reasons.  Accordingly, his Board hearing request is deemed withdrawn.  38 C.F.R. § 20.704(e) (2012).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

A debtor may dispute the amount or existence of a debt, which is a right that may be exercised separately from a request for waiver or at the same time.  See 38 C.F.R. § 1.911(c)(1) (2012); see also VAOPGCPREC 6-98 (Apr. 24, 1998).  The propriety and amount of the overpayment at issue are matters that are integral to a waiver determination.  See Schaper v. Derwinski, 1 Vet. App. 430, 434 (1991).  The March 2011 Board remand found that the issue of the validity of the debt had been raised by the Veteran.

The United States Court of Appeals for Veterans Claims (Court) has held that a remand by the Court or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board remanded the case in March 2011.  The March 2011 Board Remand directives stated that the Veteran's challenge of the validity of the debt was to be adjudicated and, if it was determined that the debt was properly created, the Veteran and his representative were to be notified of the denial and of the Veteran's right to appeal the decision.  

The Milwaukee VA Pension Management Center sent the Veteran a letter, in October 2011, in which he was notified that his debt in the calculated amount of $6,753.00 was found to be valid.  However, the Veteran was not provided with notice of his appeal rights as to that determination of the validity of the debt as was directed by the March 2011 Board remand.  Therefore, unfortunately, the case must again be remanded so that the Veteran might be apprised of his appeal rights as to the validity of the debt claim.

The Board notes that for a determination of whether the overpayment was not properly created such that the debt was not valid, it must be established that the Veteran was either legally entitled to the benefits in question or, if the Veteran was not legally entitled, then it must be shown that VA was solely responsible for the Veteran being erroneously paid benefits.  The Veteran has argued that he should not have to pay for error committed by VA in awarding him pension benefits.

Administrative errors include all administrative decisions of entitlement, whether based upon mistake of fact, misunderstanding of controlling regulations or instructions, or misapplication of law.  VAOPGPREC 2-90 (July 17, 1989), 55 Fed. Reg. 27757 (1990).  Sole administrative error connotes that the Veteran neither had knowledge of nor should have been aware of the erroneous award.  Further, neither the Veteran's actions nor his or her failure to act must have contributed to payment pursuant to the erroneous award.  38 U.S.C.A. § 5112(b)(9), (10) (West 2002); 38 C.F.R. § 3.500(b)(2) (2012); Jordan v. Brown, 10 Vet. App. 171 (1997) (sole administrative error is not present if the payee knew, or should have known, that the payments were erroneous).  Thus, a finding of sole administrative error requires not only error on the part of VA, but that the beneficiary is unaware that the payments are erroneous.

The Court explained that, "[s]tated another way, when an overpayment has been made by reason of an erroneous award based solely on administrative error, the reduction of that award cannot be made retroactive to form an overpayment debt owed to VA from the recipient of the erroneous award."  Erickson v. West, 13 Vet. App. 495, 499 (2000).  In other words, if a debt is the result solely of administrative error, the effective date of the reduction of benefits is the date of the last payment based on this error and, consequently, there would be no overpayment charged to the Veteran for an overpayment attributable to administrative error.  38 U.S.C.A. § 5112(b)(10); 38 C.F.R. § 3.500(b). 

As indicated in the October 2011 letter from the Milwaukee VA Pension Management Center, the Veteran was found at fault for creating the overpayment because he failed to timely report Social Security Administration (SSA) income that he received.  However, the Veteran's contention that the overpayment was the sole result of VA administrative error was not addressed.  

The record indicates that the Veteran was awarded nonservice-connected pension benefits in a rating decision dated June 6, 2005.  Subsequently, on June 9, 2005, VA performed a search of the SSA database which revealed that the Veteran was in receipt of SSA disability benefits with a start date in February 2005.  Thereafter, the Veteran was informed of the June 9, 2005 rating decision by a June 13, 2005 notice letter.  This procedural history shows that VA was aware of the Veteran's SSA disability benefits in June 2005.  Also of significance, the June 2005 notice letter informed the Veteran that he was awarded pension benefits because his total family income consisted solely of his wife's annual earnings.  The notice letter also informed the Veteran that he was responsible for reporting changes in his income, including SSA benefits.  On remand, the question of administrative error must be addressed.

The Board also finds that additional development is necessary with regards to the issue of whether the debt as calculated is correct.  In particular, the October 2011 letter from the Milwaukee VA Pension Management Center does not delineate how the amount of the debt was calculated and there is no discussion of the medical expenses submitted by the Veteran.  It is unclear from a review of the evidence of record what calculations were utilized in determining that a $6,573.00 overpayment had been created, in part because the income and medical expense amounts reported by the Veteran and his spouse have varied over time.  Accordingly, it will be necessary for the RO to adjudicate the issue of the creation and calculation of the Veteran's debt and thereby provide clarification as to the calculations and figures used in determining the amount of the overpayment.  Once the RO has adjudicated this issue, the Committee may readjudicate the Veteran's request for waiver of recovery of any debt that is found by the RO to validly exist.  

Therefore, to ensure full compliance with due process requirements, this case is REMANDED to the AMC/RO for the following:

1.  Set forth in the record a chart reflecting for the entire period beginning in January 2005, and ending when pension benefits were terminated:

      a. Month-by-month amounts of pension benefits paid to the Veteran as shown by a paid and due audit;
      b. Month-by-month amounts of the Veteran's total family income from all sources; and
      c. Month-by-month amounts of the Veteran's total deductable medical expenses.

2.  Following completion of the above-referenced development, determine whether the Veteran's debt was properly created and, if so, whether the amount of such debt was correctly calculated.  Address the issue of administrative error and set forth in detail the bases for the calculation of the amount of the debt.  

3.  Inform the Veteran of:
      a. The determination as to the creation and calculation of any indebtedness; and
      b. His appellate rights as they pertain to such determination.

If he files a notice of disagreement on this issue, a statement of the case should be issued, and the Veteran and his representative should be afforded the appropriate amount of time to perfect his appeal to the Board by filing a substantive appeal.  

4.  The Committee must then review the waiver claim and determine whether such a waiver is warranted under applicable laws and regulations.

5.  If the decision of the Committee remains adverse to the Veteran, then he and his representative must be furnished an appropriate supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the waiver claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time for response must be allowed.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

